

Exhibit 10.48

 

PERSONAL AND CONFIDENTIAL


November 5, 2013


Frank Sutherland
8307 Riverside Dr.
Powell, OH 43065


Dear Frank:
This letter agreement documents recent agreed-to changes to your employment
relationship with Pacer International, Inc. (together with its successors and
assigns, the “Company”) and its subsidiaries. In consideration of your continued
employment by the Company or its subsidiary, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Company and you, by your signature and acceptance below, hereby agree as
follows:
1.
You have signed an Employment Agreement with the Company or one of its
subsidiaries dated as of August 25, 2008 (together with any previous amendments,
the “Agreement”) and you are a participant in the special management retention
program described in a letter agreement dated August 27, 2008 (the “CIC Letter”)
providing for enhanced severance benefits upon termination of employment under
specified circumstances within 18 months after a Change in Control (as defined
in Exhibit A to the CIC Letter).

2.
The following changes reflecting your promotion will be effective as of November
3, 2013:

a.
Your title will be Executive Vice President, Intermodal Operations and Section 1
of the Employment Agreement hereby is amended accordingly.

b.
Your annual Base Salary will be increased from $225,000 to $295,000 per year
commencing November 3 through December 9, 2013 and increasing to $310,000 per
year commencing December 10, 2013, and Section 4(a) of the Employment Agreement
hereby is amended accordingly.

c.
The targeted bonus percentage under the Company’s annual cash bonus plan will be
changed from the current percentage of twenty-five percent (25%) to fifty
percent (50%) of your annual Base Salary, and Section 4(b) of the Employment
Agreement hereby is amended accordingly. For the avoidance of doubt, your
targeted bonus percentage for the 2013 annual bonus plan will be 50% of the Base
Salary in effect as of the end of the fiscal year.

d.
The amount of your car allowance will be increased to $900 per month, or $10,800
per year.

3.
This letter describes special arrangements that are not available to all Company
employees. You covenant and agree to keep the existence and terms of this letter
in the strictest confidence, consistent with the restrictions on disclosure set
forth in the Employment Agreement and the CIC Letter. You acknowledge and agree
that your failure to observe, or your breach of this covenant and agreement,
will cause the Company and its subsidiaries irreparable harm, and in such case
the terms and provisions of paragraph 2 above will be null and void in addition
to all other rights and remedies available to the Company for such failure or
breach.

4.
Except as expressly provided in this letter, the terms of your Employment
Agreement and CIC Letter shall remain in full force and effect in accordance
with their respective terms and provisions.

5.
This letter may be signed in two or more counterparts, and each such counterpart
shall be an original instrument, but all such counterparts taken together shall
be considered one and the same agreement,





--------------------------------------------------------------------------------

Frank Sutherland
November 5, 2013
Page 2 of 2





effective when one or more counterparts have been signed by each party and
delivered to the other party, it being understood that all parties need not sign
the same counterpart. Any signed counterpart delivered by facsimile, email or
similar electronic means shall be deemed for all purposes to constitute such
party’s good and valid execution and delivery of this letter.
Please indicate your acknowledgment and acceptance of, and agreement with, the
terms of this letter by signing and printing your name and dating the enclosed
copy of this letter in the spaces provided below and returning it to me.
Sincerely,
/s/ Daniel W. Avramovich
Daniel W. Avramovich
Chief Executive Officer






Acknowledged, Accepted And Agreed To:


Signature:     /s/ F. Franklin Sutherland                    


Name: F. Franklin Sutherland    
Date:     12/2/13                        


